     Case 4:19-cr-00365 Document 34 Filed on 08/02/19 in TXSD Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


UNITED STATES OF AMERICA

v.                                                                  Cr. No. H-19-365

MAKSYM NIENADOV


                UNOPPOSED MOTION FOR CONTINUANCE

      The Defendant, Maksym Nienadov, moves this Court for a sixty-day

continuance of the motions deadline, pretrial conference and trial, and respectfully

shows as follows:

      Mr. Nienadov is charged with conspiracy, trafficking in counterfeit drugs, and

smuggling goods into the United States. The pretrial motions deadline is due August

2, 2019, the pretrial conference is set for August 19, 2019, and trial is set for August

26, 2019.

      Discovery in this case is ongoing, and undersigned counsel has begun his own

legal and factual investigation. Undersigned counsel has identified certain legal and

factual issues that require further investigation. Undersigned counsel needs more

time to complete his investigation and analysis, and then to file pretrial motions, if
     Case 4:19-cr-00365 Document 34 Filed on 08/02/19 in TXSD Page 2 of 3



necessary, and to prepare for trial, if necessary. Moreover, additional time is needed

to discuss the case with Mr. Nienadov.

      The defendant respectfully submits that the best interests of justice served by

granting this motion for a continuance substantially outweigh the interests of the

defendant and the community in a speedy trial, and that failure to grant the

continuance would deprive defense counsel of sufficient time to prepare for trial.

      The government and counsel for Volodymr Nikolaienko, Mr. Nienadov’s co-

defendant, are unopposed to this Motion for Continuance.

                                       Respectfully submitted,

                                       MARJORIE A. MEYERS
                                       Federal Public Defender
                                       Southern District of Texas No. 3233
                                       Texas State Bar No. 14003750

                                       By /s/ John MacVane
                                       JOHN MACVANE
                                       Assistant Federal Public Defender
                                       Attorney in Charge
                                       Texas State Bar ID No. 24085444
                                       Southern District of Texas No. 2209776
                                       Attorneys for Defendant
                                       440 Louisiana, Suite 1350
                                       Houston, Texas 77002-1056
                                              Telephone: 713.718.4600
                                              Fax:        713.718.4610




                                          2
     Case 4:19-cr-00365 Document 34 Filed on 08/02/19 in TXSD Page 3 of 3



                     CERTIFICATE OF CONFERENCE

      I certify that I conferred with Assistant United States Attorneys Sebastian

Edwards and Kebharu Smith and determined that the United States is unopposed to

this motion for continuance. I also conferred with Edward A. Mallett, counsel for

Volodymr Nikolaienko, and determined that Mr. Nikolaienko is likewise

unopposed.


                                      s/ John MacVane
                                      JOHN MACVANE




                         CERTIFICATE OF SERVICE

      I certify that on August 2, 2019, a copy of the foregoing Unopposed Motion

to Continue was served by Notification of Electronic Filing and was delivered by

email to the office of Assistant United States Attorney Sebastian Edwards.



                                      s/ John MacVane
                                      JOHN MACVANE




                                         3
